                   Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 1 of 34

                                            TRIAL EXHIBIT FORM

              EXHIBIT (S) OF

                                             Planned Parenthood of Wisconsin, Inc., et al.

    Plaintiffs Planned Parenthood Of
    Wisconsin, Inc., Dr. Kathy King,         V.                    Case No. 19-cv-38
    Natalee Hartwig, Sara Beringer,
    and Katherine Melde
                                             Joshua Kaul, et al.


      (Indicate plaintiff or defendant)

      Date          Identification                        Description                    Offers, Objections,
                 No.      Witness                                                        Rulings, Exceptions
                                             On-Call Policy, Guidance, and
                                             Standing Orders for Abortion and
                  1
                                             Early Pregnancy Complication
                                             Services1

                  2                          MS&G Chapters2

                                             AB Patient Zip Codes by Clinic,
                  3
                                             11/1/2018-10/31/2019

                                             Patients Receiving Abortion Care at
                  4
                                             PPWI by County

                                             New Deposition Ex.1 - Notice of
                  5
                                             Deposition

                                             New Deposition Ex. 2 - Subpoena to
                  6                          Testify at a Deposition in a Civil
                                             Action

                                             New Deposition Ex. 3 - 2017 data re
                  7                          induced terminations of pregnancy
                                             (Texas)

                                             New Deposition Ex. 4 - NCHS
                  8
                                             Bridged-Race Population Estimates




1   If admitted, Plaintiffs intend to request that the Court admit this document under seal.
2   If admitted, Plaintiffs intend to request that the Court admit this document under seal.
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 2 of 34

Date         Identification              Description                  Offers, Objections,
       No.         Witness                                            Rulings, Exceptions

                              New Deposition Ex. 5 - Michael J.
                              New Policy Studies, Essays, Book
        9
                              Reviews, Movie Review, Q&A,
                              Editorials, and Blogposts Since 2010

                              New Deposition Ex. 6 - Rebuttal
       10
                              Report of Michael J. New, Ph.D.

                              New Deposition Ex. 7 -Rebuttal
       11                     Report of Michael J. New, Ph.D.:
                              Appendix A

                              New Deposition Ex. 8 - Michael J.
       12
                              New C.V.

                              New Deposition Ex. 9 - Michael J.
                              New, “New Study Shows
       13
                              Effectiveness of State Abortion
                              Bans,” National Review

                              New Deposition Ex. 10 - Michael J.
                              New, “A Supply-Side Strategy for
       14
                              Lowering Abortion Rates,” National
                              Review

                              New Deposition Ex. 11 - Michael J.
       15                     New, “The 'New Abortion Providers',”
                              National Review

                              New Deposition Ex. 12 - Expert
       16
                              report of Jason Fletcher

                                                                      Hearsay. FRE 801,
                              New Deposition Ex. 13 - Jason
                                                                      802. If used at trial,
                              Fletcher article “Undue Burden
                                                                      Defendants will
       17                     Beyond Texas: An Analysis of
                                                                      object to any
                              Abortion Clinic Closures, Births, and
                                                                      request that this
                              Abortions in Wisconsin”
                                                                      exhibit be admitted.

                              New Deposition Ex. 14 - Michael J.
                              New, “New Data Show the U.S.
       18
                              Abortion Rate Continues to Decline,”
                              National Review




                                                                                  Page 2 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 3 of 34

Date         Identification              Description                 Offers, Objections,
       No.         Witness                                           Rulings, Exceptions

                              New Deposition Ex. 15 - Michael J.
                              New, “Guttmacher: Abortion Rate
       19
                              Down Overall, Up Among Poor
                              Women,” National Review

                              New Deposition Ex. 16 - Bill to
       20                     amend Delaware Code relating to
                              termination of pregnancy

                              New Deposition Ex. 17 - Revision to
       21
                              Section 1790

                              New Deposition Ex. 18 - A.R. S. §
       22
                              2153

                              New Deposition Ex. 19 - Missouri
       23
                              telemab ban

                              New Deposition Ex. 20 - Louisiana
       24
                              Physical Presence bill

                              New Deposition Ex. 21 - Article “A
                              Critical Reexamination of the Effect
       25
                              of Antiabortion Legislation in the
                              Post-Casey Era”

                              New Deposition Ex. 22 -Ave Maria
       26
                              Academic Catalogue

                              New Deposition Ex. 23 - Catholic
       27
                              University Bio

                              New Deposition Ex. 24 - Michael J.
       28
                              New Tweet

                              New Deposition Ex. 25 - Michael J.
       29
                              New Tweet

                              New Deposition Ex. 26 - Michael J.
       30
                              New Tweet

                              New Deposition Ex. 27 - Michael J.
       31
                              New Tweet




                                                                               Page 3 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 4 of 34

Date         Identification              Description                  Offers, Objections,
       No.         Witness                                            Rulings, Exceptions

                              New Deposition Ex. 28 - Michael J.
       32                     New, “The Best Metrics of Pro-Life
                              Progress,” National Review

                              New Deposition Ex. 29 - Michael J.
                              New, “Pro-Lifers Should Oppose
       33
                              Medicaid Expansion in Kansas,”
                              National Review

                              New Deposition Ex. 30 - Michael J.
                              New, “Casey at 25: Pro-Life Progress
       34
                              Despite a Judicial Setback,” National
                              Review

                              New Deposition Ex. 31 - Michael J.
       35                     New, “A Pro-Life Pioneer,” National
                              Review

                              New Deposition Ex. 32 - Michael J.
       36                     New, “Roe v. Wade at 39,” National
                              Review

       37                     Plaintiff Hartwig Privileging Forms

       38                     Plaintiff Beringer Privileging Forms

       39                     Plaintiff Melde Privileging Forms

       40                     DHS Handbook Telehealth

                              Wisconsin Dep't. of Health Services,
                              “Reported Induced Abortions in
       41
                              Wisconsin, 2018: February 2020
                              Release”

                              Wisconsin Dep't. of Health Services,
       42                     Women of Reproductive Age by
                              County

       43                     Expert Report of Joanne Spetz

       44                     Expert Report of Jason Fletcher

       45                     Expert Report of Daniel Grossman

       46                     Expert Report of Jane Collins

                                                                                Page 4 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 5 of 34

Date         Identification              Description                Offers, Objections,
       No.         Witness                                          Rulings, Exceptions

       47                     Joanne Spetz CV

       48                     Jason Fletcher CV

       49                     Daniel Grossman CV

       50                     Jane Collins CV

                              Defendants’ Responses to Plaintiffs
       51
                              Interrogatories

                              Daniel Grossman et al., Changes in    Hearsay. FRE 801,
                              Service Delivery Patterns After       802. If used at trial,
                              Introduction of Telemedicine          Defendants will
       52
                              Provision of Medical Abortion in      object to any
                              Iowa, 103 AM. J. OF PUB. HEALTH       request that this
                              73 (2013).                            exhibit be admitted.

                                                                    Hearsay. FRE 801,
                              American College of Obstetricians
                                                                    802. If used at trial,
                              and Gynecologists, "Medication
                                                                    Defendants will
       53                     Abortion Up to 70 Days of
                                                                    object to any
                              Gestation," ACOG Practice Bulletin,
                                                                    request that this
                              Oct. 2020.
                                                                    exhibit be admitted.

                                                                    Hearsay. FRE 801,
                              Rachel Jones & Jenna Jerman,
                                                                    802. If used at trial,
                              Population Group Abortion Rates
                                                                    Defendants will
       54                     and Lifetime Incidence of Abortion:
                                                                    object to any
                              United States, 2008–2014, 107 AM.
                                                                    request that this
                              J. PUB. HEALTH 1904 (2017)
                                                                    exhibit be admitted.

                              Stanley K. Henshaw & Kathryn          Hearsay. FRE 801,
                              Kost, Abortion Patients in 1994-      802. If used at trial,
                              1995: Characteristics and             Defendants will
       55
                              Contraceptive Use, 28 FAMILY          object to any
                              PLANNING PERSPECTIVES 140             request that this
                              (1996)                                exhibit be admitted.

                                                                    Hearsay. FRE 801,
                              Ushma D. Upadhyay et al., Incidence
                                                                    802. If used at trial,
                              of Emergency Department Visits and
                                                                    Defendants will
       56                     Complications After Abortion, 125
                                                                    object to any
                              OBSTETRICS & GYNECOLOGY
                                                                    request that this
                              175 (2015).
                                                                    exhibit be admitted.


                                                                                Page 5 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 6 of 34

Date         Identification               Description                  Offers, Objections,
       No.         Witness                                             Rulings, Exceptions

                              Elizabeth G. Raymond & David A.          Hearsay. FRE 801,
                              Grimes, The Comparative Safety of        802. If used at trial,
                              Legal Induced Abortion and               Defendants will
       57
                              Childbirth in the United States, 119     object to any
                              OBSTETRICS & GYNECOLOGY                  request that this
                              215 (2012).                              exhibit be admitted.

                              Anne Elixhauser & Lauren M. Wier,        Hearsay. FRE 801,
                              Agency For Healthcare Research &         802. If used at trial,
                              Quality,                                 Defendants will
       58
                              Complicating Conditions Of               object to any
                              Pregnancy And Childbirth, HCup           request that this
                              Statistical Brief #113 (2008).           exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              F. Carol Bruce et al., Maternal          802. If used at trial,
                              Morbidity Rates in a Managed Care        Defendants will
       59
                              Population, 111 OBSTETRICS &             object to any
                              GYNECOLOGY 1089 (2011).                  request that this
                                                                       exhibit be admitted.

                              Emily E. Petersen et al., Vital Signs:   Hearsay. FRE 801,
                              Pregnancy-Related Deaths, United         802. If used at trial,
                              States, 2011–2015, and Strategies        Defendants will
       60
                              for Prevention, 13 States, 2013-2017,    object to any
                              68 MMWR MORBIDITY & MORTAL               request that this
                              WEEKLY REPORT 423 (2019).                exhibit be admitted.

                              Eric A. Schaff, Vaginal Misoprostol      Hearsay. FRE 801,
                              Administered 1, 2, or 3 Days After       802. If used at trial,
                              Mifepristone for Early Medical           Defendants will
       61
                                                                       object to any
                              Abortion: A Randomized Trial, 284        request that this
                              JAMA 1948 (2000).                        exhibit be admitted.

                              Nathalie Kapp et al., Medical            Hearsay. FRE 801,
                              Abortion in the                          802. If used at trial,
                                                                       Defendants will
       62                     Late First Trimester: A Systematic       object to any
                              Review, 99 CONTRACEPTION 77              request that this
                              (2019)                                   exhibit be admitted.




                                                                                   Page 6 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 7 of 34

Date         Identification              Description                  Offers, Objections,
       No.         Witness                                            Rulings, Exceptions

                                                                      Hearsay. FRE 801,
                              Courtney A. Schreiber et al.,
                                                                      802. If used at trial,
                              Mifepristone Pretreatment for the
                                                                      Defendants will
       63                     Medical Management of Early
                                                                      object to any
                              Pregnancy Loss, 378 NEW
                                                                      request that this
                              ENGLAND J. OF MED. 2161 (2018).
                                                                      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Daniel Grossman et al., Effectiveness
                                                                      802. If used at trial,
                              and Acceptability of Medical
                                                                      Defendants will
       64                     Abortion Provided Through
                                                                      object to any
                              Telemedicine, 118 OBSTETRICS &
                                                                      request that this
                              GYNECOLOGY 296 (2011).
                                                                      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Daniel Grossman & Kate Grindlay,
                                                                      802. If used at trial,
                              Safety of Medical Abortion Provided
                                                                      Defendants will
       65                     Through Telemedicine Compared
                                                                      object to any
                              With In Person, 130 OBSTETRICS &
                                                                      request that this
                              GYNECOLOGY 778 (2017).
                                                                      exhibit be admitted.

                              Kelly Cleland et al., Significant       Hearsay. FRE 801,
                              Adverse Events and Outcomes After       802. If used at trial,
                              Medical Abortion,                       Defendants will
       66
                                                                      object to any
                              121 OBSTETRICS &                        request that this
                              GYNECOLOGY 166 (2013).                  exhibit be admitted.

                              Luu Doan Ireland et al.., Medical       Hearsay. FRE 801,
                              Compared with Surgical Abortion for     802. If used at trial,
                              Effective Pregnancy Termination in      Defendants will
       67
                              the First Trimester, 126                object to any
                              OBSTETRICS & GYNECOLOGY 22              request that this
                              (2015).                                 exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              S. Barnard et al., Doctors or Mid-
                                                                      802. If used at trial,
                              Level Providers for Abortion, 7
                                                                      Defendants will
       68                     COCHRANE DATABASE OF
                                                                      object to any
                              SYSTEMATIC REVIEWS, Art. No.
                                                                      request that this
                              CD011242 (2015)
                                                                      exhibit be admitted.




                                                                                  Page 7 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 8 of 34

Date         Identification              Description                  Offers, Objections,
       No.         Witness                                            Rulings, Exceptions

                              Eva Patil et al., Aspiration Abortion   Hearsay. FRE 801,
                              with Immediate Intrauterine Device      802. If used at trial,
                              Insertion: Comparing Outcomes of        Defendants will
       69
                              Advanced Practice Clinicians and        object to any
                              Physicians, 61 J. OF MIDWIFERY &        request that this
                              WOMEN’S HEALTH 325 (2016)               exhibit be admitted.

                              Shireen J. Jejeebhoy et al., Can        Hearsay. FRE 801,
                              Nurses Perform Manual Vacuum            802. If used at trial,
                              Aspiration (MVA) as Safely and          Defendants will
       70
                              Effectively as Physicians? Evidence     object to any
                              from India, 84 CONTRACEPTION            request that this
                              615 (2011)                              exhibit be admitted.

                              Tracy A. Weitz et al., Safety of
                                                                      Hearsay. FRE 801,
                              Aspiration Abortion Performed by
                                                                      802. If used at trial,
                              Nurse Practitioners, Certified Nurse
                                                                      Defendants will
       71                     Midwives, and Physician Assistants
                                                                      object to any
                              Under a California Legal Waiver,
                                                                      request that this
                              103 AM. J. OF PUB. HEALTH 454
                                                                      exhibit be admitted.
                              (2013)

                              Shireen J. Jejeebhoy et al.,
                                                                      Hearsay. FRE 801,
                              Feasibility of Expanding the
                                                                      802. If used at trial,
                              Medication Abortion Provider Base
                                                                      Defendants will
       72                     in India to Include Ayurvedic
                                                                      object to any
                              Physicians and Nurses, 38 INT’L
                                                                      request that this
                              PERSPECTIVES ON SEXUAL &
                                                                      exhibit be admitted.
                              REPROD HEALTH 133 (2012)

                              Claudia Diaz Olavarrieta et al.,
                              Nurse Versus Physician-Provision of     Hearsay. FRE 801,
                              Early                                   802. If used at trial,
                              Medical Abortion in Mexico: A           Defendants will
       73
                              Randomized Controlled Non-              object to any
                              Inferiority Trial, 93 BULLETIN OF       request that this
                              THE WORLD HEALTH ORG. 249               exhibit be admitted.
                              (2015)

                                                                      Hearsay. FRE 801,
                              I.K. Warriner et al., Can Midlevel
                                                                      802. If used at trial,
                              Health-Care Providers Administer
                                                                      Defendants will
       74                     Early Medical Abortion As Safely
                                                                      object to any
                              and Effectively As Doctors?, 377
                                                                      request that this
                              LANCET 1155 (2011).
                                                                      exhibit be admitted.
                                                                                  Page 8 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 9 of 34

Date         Identification               Description                 Offers, Objections,
       No.         Witness                                            Rulings, Exceptions

                              Helena Kopp Kallner et al., The
                              Efficacy, Safety and Acceptability of
                              Medical Termination of Pregnancy        Hearsay. FRE 801,
                              Provided By Standard Care by            802. If used at trial,
                              Doctors or By Nurse-Midwives: A         Defendants will
       75
                              Randomized Controlled                   object to any
                                                                      request that this
                              Equivalence Trial, 122 BRIT. J.         exhibit be admitted.
                              OBSTETRICS & GYNECOLOGY
                              510 (2014).

                              Am. Coll. of Obstetricians &            Hearsay. FRE 801,
                              Gynecologists (ACOG), Increasing        802. If used at trial,
                              Access to Abortion, Committee           Defendants will
       76
                              Opinion No. 613, 124 OBSTETRICS         object to any
                              & GYNECOLOGY 1060 (2014;                request that this
                              reaff’d 2019).                          exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Am. Pub. Health Ass’n (Apha),
                                                                      802. If used at trial,
                              Provision of Abortion Care By
                                                                      Defendants will
       77                     Advanced Nurses And Physicians
                                                                      object to any
                              Assistants, Apha Policy No. 20112
                                                                      request that this
                              (2011).
                                                                      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              World Health Org., Health Worker        802. If used at trial,
                              Roles In Providing Safe Abortion        Defendants will
       78
                              Care And Post-Abortion                  object to any
                              Contraception 6–10 (2015).              request that this
                                                                      exhibit be admitted.

                              Victoria A. Wade, A Systematic          Hearsay. FRE 801,
                              Review of Economic Analyses of          802. If used at trial,
                              Telehealth Services Using Real Time     Defendants will
       79
                              Video Communication, 10 BMC             object to any
                              HEALTH SERVS. RESEARCH 233              request that this
                              (2010).                                 exhibit be admitted.




                                                                                  Page 9 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 10 of 34

Date         Identification               Description                  Offers, Objections,
       No.         Witness                                             Rulings, Exceptions

                              Advancing New Standards In
                              Reproductive Health (Ansirh), Issue Hearsay. FRE 801,
                              Brief: Analysis Of                  802. If used at trial,
                                                                  Defendants will
       80                     Medication Abortion Risk And The    object to any
                              FDA Report “Mifepristone U.S. Post- request that this
                              Marketing Adverse Events Summary exhibit be admitted.
                              Through 12/31/2018” (2019).

                              Kate Grindlay & Daniel Grossman,         Hearsay. FRE 801,
                              Telemedicine Provision of Medical        802. If used at trial,
                              Abortion in Alaska: Through the          Defendants will
       81
                              Provider’s Lens, 23 J. OF                object to any
                              TELEMED. & TELECARE 680                  request that this
                              (2016).                                  exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Elizabeth Raymond et al.,
                                                                       802. If used at trial,
                              TelAbortion: Evaluation of a Direct
                                                                       Defendants will
       82                     to Patient Telemedicine Abortion
                                                                       object to any
                              Service in the United States, 100
                                                                       request that this
                              CONTRACEPTION 173 (2019).
                                                                       exhibit be admitted.

                              Sara Daniel et al., Characteristics of   Hearsay. FRE 801,
                              Patients Using Telemedicine              802. If used at trial,
                              Compared with In-Person Visits for       Defendants will
       83
                              State-Mandated Informed Consent          object to any
                              Before Abortion in Utah, 99              request that this
                              CONTRACEPTION 316 (2019).                exhibit be admitted.

                              Kate Grindlay et al., Women’s and        Hearsay. FRE 801,
                              Providers                                802. If used at trial,
                              Experiences with Medical Abortion        Defendants will
       84
                              Provided Through Telemedicine: A         object to any
                              Qualitative Study, 23 WOMEN’S            request that this
                              HEALTH ISSUES 117 (2013).                exhibit be admitted.

                              Daniel Grossman, Telemedicine for  Hearsay. FRE 801,
                              Medical Abortion—Time to Move      802. If used at trial,
                              Towards Broad                      Defendants will
       85
                              Implementation, 126 BJOG: INT’L J. object to any
                              OBSTETRICS & GYNECOLOGY            request that this
                              1103 (May 10, 2019).               exhibit be admitted.



                                                                                 Page 10 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 11 of 34

Date         Identification               Description                Offers, Objections,
       No.         Witness                                           Rulings, Exceptions

                                                                     Hearsay. FRE 801,
                              Margit Endler et al., Telemedicine
                                                                     802. If used at trial,
                              for Medical Abortion: A Systematic
                                                                     Defendants will
       86                     Review, 126 BJOG: INT’L
                                                                     object to any
                              JOURNAL OF OBSTETRICS &
                                                                     request that this
                              GYNECOLOGY 1094 (2019).
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Julia Kohn et al., Medication
                                                                     802. If used at trial,
                              Abortion Provided Through
                                                                     Defendants will
       87                     Telemedicine in Four U.S. States,
                                                                     object to any
                              134 OBSTETRICS &
                                                                     request that this
                              GYNECOLOGY 343 (2019).
                                                                     exhibit be admitted.

                              Rachel K. Jones et al., Guttmacher     Hearsay. FRE 801,
                              Institute, Abortion Incidence And      802. If used at trial,
                              Service                                Defendants will
       88
                                                                     object to any
                              Availability In The United States      request that this
                              (2017).                                exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              ACOG, Health Disparities in Rural
                                                                     802. If used at trial,
                              Women, Committee Opinion No. 586,
                                                                     Defendants will
       89                     123 OBSTETRICS &
                                                                     object to any
                              GYNECOLOGY 384 (2014; reaff’d
                                                                     request that this
                              2018).
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Liza Fuentes et al., Women’s
                                                                     802. If used at trial,
                              Experiences Seeking Abortion Care
                                                                     Defendants will
       90                     Shortly After the Closure of Clinics
                                                                     object to any
                              Due to a Restrictive Law in Texas,
                                                                     request that this
                              93 CONTRACEPTION 292 (2016)
                                                                     exhibit be admitted.

                              Sarah E. Baum et al., Women’s          Hearsay. FRE 801,
                              Experience Obtaining Abortion Care     802. If used at trial,
                              in Texas After Implementation of       Defendants will
       91
                              Restrictive Abortion Laws: A           object to any
                              Qualitative Study, 11 PLOS ONE no.     request that this
                              10, 201.                               exhibit be admitted.




                                                                               Page 11 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 12 of 34

Date         Identification              Description                 Offers, Objections,
       No.         Witness                                           Rulings, Exceptions

                                                                     Hearsay. FRE 801,
                              Lawrence B. Finer, Timing of Steps     802. If used at trial,
                              and Reasons for Delays in Obtaining    Defendants will
       92
                              Abortions in the United States, 74     object to any
                              CONTRACEPTION 334 (2006).              request that this
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Daniel Grossman et al., Change in
                                                                     802. If used at trial,
                              Abortion Services After
                                                                     Defendants will
       93                     Implementation of a Restrictive law
                                                                     object to any
                              in Texas, 90 CONTRACEPTION 496
                                                                     request that this
                              (2014).
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Kari White et al., Change in Second-
                                                                     802. If used at trial,
                              Trimester Abortion After
                                                                     Defendants will
       94                     Implementation of a Restrictive
                                                                     object to any
                              State Law, 133 OBSTETRICS &
                                                                     request that this
                              GYNECOLOGY 771 (2019).
                                                                     exhibit be admitted.

                              Jenna Jerman, Barriers to Abortion
                              Care and Their Consequences for        Hearsay. FRE 801,
                              Patients Traveling for                 802. If used at trial,
                                                                     Defendants will
       95                     Services: Qualitative Findings from    object to any
                              Two States, 49 PERSPS. ON              request that this
                              SEXUAL & REPRO. HEALTH 95              exhibit be admitted.
                              (2017).

                              Deborah Karasek, Sarah C.M.
                              Roberts, & Tracy A. Weitz, Abortion    Hearsay. FRE 801,
                              Patients' Experience and Perceptions   802. If used at trial,
                              of Waiting Periods: Survey Evidence    Defendants will
       96
                              Vefore Arizona's Two-Visit 24-hour     object to any
                              Mandatory Waiting Period Law, 26       request that this
                              WOMEN’S HEALTH ISSUES 60               exhibit be admitted.
                              (2016)

                              Rachel K. Jones, Lawrence B. Finer,    Hearsay. FRE 801,
                              & Susheela Singh, Guttmacher           802. If used at trial,
                              Institute,                             Defendants will
       97
                                                                     object to any
                              Characteristics Of U.S. Abortion       request that this
                              Patients (2008).                       exhibit be admitted.


                                                                               Page 12 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 13 of 34

Date         Identification               Description                Offers, Objections,
       No.         Witness                                           Rulings, Exceptions

                                                                     Hearsay. FRE 801,
                              Sharon G. Smith et al., U.S. Centers
                                                                     802. If used at trial,
                              For Disease Control And Prevention
                                                                     Defendants will
       98                     (CDC), National Intimate Partner
                                                                     object to any
                              And Sexual Violence Survey, 2010-
                                                                     request that this
                              2012 State Report (2017).
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Sarah C.M. Roberts et al., Risk of
                                                                     802. If used at trial,
                              Violence From The Man Involved in
                                                                     Defendants will
       99                     the Pregnancy after Receiving or
                                                                     object to any
                              Being Denied an Abortion, 12 BMC
                                                                     request that this
                              MEDICINE 144 (2014)
                                                                     exhibit be admitted.

                              Jane Mauldon et al., Effect of
                                                                     Hearsay. FRE 801,
                              Abortion vs. Carrying to Term on a     802. If used at trial,
                              Woman’s Relationship with the Man      Defendants will
       100                    Involved in the Pregnancy, 47          object to any
                              PERSPECTIVES SEXUAL &                  request that this
                              REPRODUCTIVE HEALTH 11                 exhibit be admitted.
                              (2014)

                              Michele C. Black Et al., Nat’l Ctr.
                                                                     Hearsay. FRE 801,
                              For Injury Prevention & Control,
                                                                     802. If used at trial,
                              Ctrs. For Disease Control &
                                                                     Defendants will
       101                    Prevention, The National Intimate
                                                                     object to any
                              Partner And Sexual Violence Survey
                                                                     request that this
                              (Nisvs): 2010 Summary Report 18
                                                                     exhibit be admitted.
                              (2011)

                              Junda Woo et al., Abortion             Hearsay. FRE 801,
                              Disclosure and the                     802. If used at trial,
                                                                     Defendants will
       102                    Association with Domestic Violence,    object to any
                              105 OBSTETRICS &                       request that this
                              GYNECOLOGY 1329, 1331 (2005)           exhibit be admitted.

                              Patricia Tjaden & Nancy Thoennes,
                              Nat’l Inst. For Justice, Ctrs. for     Hearsay. FRE 801,
                              Disease Control &                      802. If used at trial,
                                                                     Defendants will
       103                    Prevention, Full Report of The
                                                                     object to any
                              Prevalence, Incidence, and
                                                                     request that this
                              Consequences of Violence
                                                                     exhibit be admitted.
                              Against Women (2000).

                                                                               Page 13 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 14 of 34

Date         Identification               Description                  Offers, Objections,
       No.         Witness                                             Rulings, Exceptions

                                                                       Hearsay. FRE 801,
                                                                       802. If used at trial,
                              Elaine K. Martin et al., A Review of
                                                                       Defendants will
       104                    Marital Rape, 12 AGGRESSION &
                                                                       object to any
                              BEHAVIOR 329 (2007).
                                                                       request that this
                                                                       exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Elizabeth Miller et al., Pregnancy       802. If used at trial,
                              Coercion, Intimate Partner Violence,     Defendants will
       105
                              and Unintended Pregnancy, 81             object to any
                              CONTRACEPTION 316 (2010).                request that this
                                                                       exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Suzanne Zane, Abortion-Related           802. If used at trial,
                              Morality in the United States: 1998-     Defendants will
       106
                              2010, 126 OBSTETRICS &                   object to any
                              GYNECOLOGY 258 (2015).                   request that this
                                                                       exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Rachel K. Jones et al., Differences in
                                                                       802. If used at trial,
                              Abortion Service Delivery in Hostile,
                                                                       Defendants will
       107                    Middle-Ground, and Supportive
                                                                       object to any
                              States in 2014, 28 WOMEN’S
                                                                       request that this
                              HEALTH ISSUES 212 (2018).
                                                                       exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Daniel Grossman et al., The Public       802. If used at trial,
                              Health Threat of Anti-Abortion           Defendants will
       108
                              Legislation, 89 CONTRACEPTION            object to any
                              73 (2014)                                request that this
                                                                       exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Texas Policy Evaluation Project,
                                                                       802. If used at trial,
                              Research Brief: Texas Women’s
                                                                       Defendants will
       109                    Experiences Attempting Self-Induced
                                                                       object to any
                              Abortion In The Face Of Dwindling
                                                                       request that this
                              Options (2014).
                                                                       exhibit be admitted.




                                                                                 Page 14 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 15 of 34

Date         Identification               Description                  Offers, Objections,
       No.         Witness                                             Rulings, Exceptions

                                                                       Hearsay. FRE 801,
                              Anshu P. Mohllajee et al., Pregnancy
                                                                       802. If used at trial,
                              Intention and Its Relationship to
                                                                       Defendants will
       110                    Birth and Maternal Outcomes, 109
                                                                       object to any
                              OBSTETRICS & GYNECOLOGY
                                                                       request that this
                              678 (2007)
                                                                       exhibit be admitted.

                              Jessica D. Gipson et al., The Effects
                              of                                       Hearsay. FRE 801,
                                                                       802. If used at trial,
                              Unintended Pregnancy on Infant,          Defendants will
       111                    Child, and Parental Health: A            object to any
                              Review of the Literature, 39             request that this
                              STUDIES IN FAMILY PLANNING               exhibit be admitted.
                              18 (2008)

                              Diana Greene Foster et al.,              Hearsay. FRE 801,
                              Socioeconomic Outcomes of Women          802. If used at trial,
                              Who Receive and Women Who Are            Defendants will
       112
                              Denied Wanted Abortions in the           object to any
                              United States, 108 AM. J. OF PUB.        request that this
                              HEALTH 407 (2018)                        exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Ushma D. Upadhya et al., The Effect      802. If used at trial,
                              of Abortion on Having and Achieving      Defendants will
       113
                              Aspirational One-Year Plans, 15          object to any
                              BMC WOMEN’S HEALTH, no. 102              request that this
                                                                       exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Diana Greene Foster et al., Effects of
                                                                       802. If used at trial,
                              Carrying an Unwanted Pregnancy to
                                                                       Defendants will
       114                    Term on Women’s Existing Children,
                                                                       object to any
                              205 J. PEDIATRICS 183
                                                                       request that this
                              (2019)
                                                                       exhibit be admitted.

                              Diana Greene Foster et al.,
                                                                       Hearsay. FRE 801,
                              Comparison of Health, Development,
                                                                       802. If used at trial,
                              Maternal Bonding, and Poverty
                                                                       Defendants will
       115                    Among Children Born After Denial of
                                                                       object to any
                              Abortion vs After Pregnancies
                                                                       request that this
                              Subsequent to an Abortion, 172
                                                                       exhibit be admitted.
                              JAMA PEDIATRICS 1053 (2018)



                                                                                 Page 15 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 16 of 34

Date         Identification              Description                 Offers, Objections,
       No.         Witness                                           Rulings, Exceptions

                              Nathaniel DeNicola, et al.,            Hearsay. FRE 801,
                              Telehealth Interventions to Improve    802. If used at trial,
                              Obstetric and Gynecologic Health       Defendants will
       116
                              Outcomes: A Systematic Review, 135     object to any
                              OBSTETRICS & GYNECOLOGY                request that this
                              371 (Feb. 2020)                        exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Liza Fuentes, et al., Texas women's    802. If used at trial,
                              decisions and experiences regarding    Defendants will
       117
                              self-managed abortion, BMC             object to any
                              Women’s Health (2020)                  request that this
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Terri-Ann Thompson, et al.,
                                                                     802. If used at trial,
                              “Telemedicine for Family Planning:
                                                                     Defendants will
       118                    A Scoping Review” OBSTETRICS
                                                                     object to any
                              AND GYNECOLOGY CLINICS OF
                                                                     request that this
                              NORTH AMERICA (April 2020)
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Ushma D. Upadhya et al.,               802. If used at trial,
                              Telemedicine for medication            Defendants will
       119
                              abortion, 100 CONTRACEPTION            object to any
                              351 (2019)                             request that this
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Ellen R. Wiebe, et al., Comparing
                                                                     802. If used at trial,
                              telemedicine to in-clinic medication
                                                                     Defendants will
       120                    abortions inducted with mifepristone
                                                                     object to any
                              and misoprostol,
                                                                     request that this
                              CONTRACEPTION: X (2020)
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              National Academies of Sciences,        802. If used at trial,
                              Engineering, & Medicine, The Safety    Defendants will
       121
                              and Quality of Abortion Care in the    object to any
                              United States (2018)                   request that this
                                                                     exhibit be admitted.




                                                                               Page 16 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 17 of 34

Date         Identification               Description                 Offers, Objections,
       No.         Witness                                            Rulings, Exceptions

                              Joanna Venator & Jason Fletcher,        Hearsay. FRE 801,
                              Undue Burden Beyond Texas: An           802. If used at trial,
                              Analysis of Abortion Closures,          Defendants will
       122
                              Births, and Abortions in Wisconsin,     object to any
                              National Bureau of Economic             request that this
                              Research Working Paper (Oct. 2019)      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Jason M. Lindo, et al., How Far Is
                                                                      802. If used at trial,
                              Too Far?: New Evidence on Abortion
                                                                      Defendants will
       123                    Clinic Closures, Access, and
                                                                      object to any
                              Abortions, J. HUMAN RESOURCES
                                                                      request that this
                              1217 (2019)
                                                                      exhibit be admitted.

                              Stefanie Fischer, et al., The Impacts   Hearsay. FRE 801,
                              of Reduced Access to Abortion and       802. If used at trial,
                              Family Planning Services on             Defendants will
       124                    Abortion, Births, and                   object to any
                              Contraceptive Purchases, 167 J.         request that this
                              PUB. ECON. 43 (2018)                    exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Daniel A. Grossman et al., Change in    802. If used at trial,
                              Distance to Nearest Facility and        Defendants will
       125
                              Abortion in Texas, 2012 to 2014, 317    object to any
                              JAMA 436 (2017)                         request that this
                                                                      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Christine Dehlendorf, et al.,           802. If used at trial,
                              Disparities in Abortion Rates: A        Defendants will
       126
                              Public Health Approach, 103 Am. J.      object to any
                              Pub. Health 1772 (2013)                 request that this
                                                                      exhibit be admitted.

                              Timothy M. Smeeding & Katherine
                                                                      Hearsay. FRE 801,
                              Thornton, Poverty, Incomes, Race
                                                                      802. If used at trial,
                              And Ethnicity In Wisconsin And
                                                                      Defendants will
       127                    Milwaukee: A Supplement To The
                                                                      object to any
                              2016 Wisconsin Poverty Report 2–3
                                                                      request that this
                              (Institute for Research on Poverty
                                                                      exhibit be admitted.
                              2018).




                                                                                Page 17 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 18 of 34

Date         Identification              Description                 Offers, Objections,
       No.         Witness                                           Rulings, Exceptions

                                                                     Hearsay. FRE 801,
                              Rachel K. Jones, et al., At What       802. If used at trial,
                              Cost? Payment for Abortion Care by     Defendants will
       128
                              U.S. Women, WOMEN'S HEALTH             object to any
                              ISSUES 23 e173, e174 (2013).           request that this
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Rachel K. Jones, et al., COVID-19
                                                                     802. If used at trial,
                              Abortion Bans and Their
                                                                     Defendants will
       129                    Implications for Public Health,
                                                                     object to any
                              Perspectives on Sexual and
                                                                     request that this
                              Reproductive Health (June 2020)
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Caitlin Myers, et al., Did Parental
                                                                     802. If used at trial,
                              Involvement Laws Grow Teeth? The
                                                                     Defendants will
       130                    Effects of State Restrictions on
                                                                     object to any
                              Minors’ Access to Abortion, 71 J. OF
                                                                     request that this
                              HEALTH ECONOMICS 1 (2020)
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Joanne Spetz, California’s Nurse       802. If used at trial,
                              Practitioners: How Scope Of Practice   Defendants will
       131
                              Laws Impact Care (Cal. Health Care     object to any
                              Found. 2018, rev. 2019)                request that this
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Timothy Bates et al., California’s     802. If used at trial,
                              Physician Assistants: How Scope Of     Defendants will
       132
                              Practice Laws Impact Care (Cal.        object to any
                              Health Care Found. 2018)               request that this
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Connie Kwong et al., California’s      802. If used at trial,
                              Midwives: How Scope of Practice        Defendants will
       133
                              Laws Impact Care (Cal. Health Care     object to any
                              Found. 2019)                           request that this
                                                                     exhibit be admitted.




                                                                               Page 18 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 19 of 34

Date         Identification              Description                  Offers, Objections,
       No.         Witness                                            Rulings, Exceptions

                                                                 Hearsay. FRE 801,
                              Nat. Governors Ass’n, The Role of  802. If used at trial,
                              Nurse Practitioners in Meeting     Defendants will
       134
                              Increasing Demand for Primary Care object to any
                              3–4 (2012).                        request that this
                                                                 exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Marlene B. Goldman et al., Physician    802. If used at trial,
                              Assistants as Providers of Surgically   Defendants will
       135
                              Induced Abortion Services, 94 AM. J.    object to any
                              PUB. HEALTH 1352 (2004)                 request that this
                                                                      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Courtney B. Jackson, Expanding the
                                                                      802. If used at trial,
                              Pool of Abortion Providers: Nurse-
                                                                      Defendants will
       136                    Midwives, Nurse Practitioners, and
                                                                      object to any
                              Physician Assistants, 21 WOMEN’S
                                                                      request that this
                              HEALTH ISSUES S42 (2011)
                                                                      exhibit be admitted.

                              Mary Anne Freedman et al.,              Hearsay. FRE 801,
                              Comparison of Complication Rates in     802. If used at trial,
                              First Trimester Abortions Performed     Defendants will
       137
                              by Physician Assistants and             object to any
                              Physicians, 76 AM. J. PUB. HEALTH       request that this
                              550 (1986)                              exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Amy Jo Levi et al., Training in
                                                                      802. If used at trial,
                              Aspiration Abortion Care: An
                                                                      Defendants will
       138                    Observational Cohort Study of
                                                                      object to any
                              Achieving Procedural Competence,
                                                                      request that this
                              88 INT’L J. NURSING STUD. 53 (2018)
                                                                      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Marge Berer, Provision of Abortion
                                                                      802. If used at trial,
                              by Mid-Level Providers:
                                                                      Defendants will
       139                    International Policy, Practice and
                                                                      object to any
                              Perspectives, 87 BULL. WORLD
                                                                      request that this
                              HEALTH ORG. 58 (2008)
                                                                      exhibit be admitted.




                                                                                Page 19 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 20 of 34

Date         Identification               Description                   Offers, Objections,
       No.         Witness                                              Rulings, Exceptions

                                                                        Hearsay. FRE 801,
                              Sharmani Barnard et al., Doctors or       802. If used at trial,
                              Mid-Level Providers for Abortion, 27      Defendants will
       140
                              COCHRANE DATABASE                         object to any
                              SYSTEMATIC REV. 6 (2015)                  request that this
                                                                        exhibit be admitted.

                              Alexandra Hobson & Alexa Curtis,
                                                                        Hearsay. FRE 801,
                              Improving the Care of Veterans: The
                                                                        802. If used at trial,
                              Role of Nurse Practitioners in Team-
                                                                        Defendants will
       141                    Based Population Health
                                                                        object to any
                              Management, 29 AM. ASS’N OF
                                                                        request that this
                              NURSE PRACTITIONERS 644
                                                                        exhibit be admitted.
                              (2017)

                              Kaiser Comm’n on Medicaid and the
                                                                        Hearsay. FRE 801,
                              Uninsured, Improving Access To
                                                                        802. If used at trial,
                              Adult Primary Care In Medicaid:
                                                                        Defendants will
       142                    Exploring The Potential Role Of
                                                                        object to any
                              Nurse Practitioners And Physician
                                                                        request that this
                              Assistants (Kaiser Family Found.
                                                                        exhibit be admitted.
                              2011)

                                                                        Hearsay. FRE 801,
                              Joanne Spetz et al., California Board
                                                                        802. If used at trial,
                              of Registered Nursing: 2010 Survey
                                                                        Defendants will
       143                    of Nurse Practitioners and Certified
                                                                        object to any
                              Nurse Midwives 152 (Cal. Board of
                                                                        request that this
                              Registered Nursing 2011)
                                                                        exhibit be admitted.

                                                                        Hearsay. FRE 801,
                              Daniel J. Gilman & Tara Isa Koslov,
                                                                        802. If used at trial,
                              Fed. Trade Comm’n, Policy
                                                                        Defendants will
       144                    Perspectives: Competition and the
                                                                        object to any
                              Regulation of Advanced Practice
                                                                        request that this
                              Nurses (Fed. Trade Comm’n. 2014)
                                                                        exhibit be admitted.

                              Anneke J. van Vught et al., Analysis
                                                                        Hearsay. FRE 801,
                              of the Level of General Clinical Skills
                                                                        802. If used at trial,
                              of Physician Assistant Students
                                                                        Defendants will
       145                    Using an Objective Structured
                                                                        object to any
                              Clinical Examination, 21 J.
                                                                        request that this
                              EVALUATION CLINICAL
                                                                        exhibit be admitted.
                              PRACTICE 971 (2015)


                                                                                  Page 20 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 21 of 34

Date         Identification               Description                  Offers, Objections,
       No.         Witness                                             Rulings, Exceptions

                              Joanne Spetz et al., Transformation      Hearsay. FRE 801,
                              of the Nonphysician Health               802. If used at trial,
                              Professions, The Healthcare              Defendants will
       146
                              Professional Workforce: New              object to any
                              Directions in Theory and Practice 51     request that this
                              (Oxford Press 2016)                      exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              James F. Cawley et al., Origins of the   802. If used at trial,
                              Physician Assistant Movement in the      Defendants will
       147
                              United States, 25 J. AM. ACAD.           object to any
                              PHYSICIAN ASSISTANTS 36 (2012)           request that this
                                                                       exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Ann Davis et al., Access and
                                                                       802. If used at trial,
                              Innovation in a Time of Rapid
                                                                       Defendants will
       148                    Change: Physician Assistant Scope of
                                                                       object to any
                              Practice, 24 ANNALS HEALTH L.
                                                                       request that this
                              286 (2015)
                                                                       exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Lisa R. Henry et al., The Role of
                                                                       802. If used at trial,
                              Physician Assistants in Rural Health
                                                                       Defendants will
       149                    Care: A Systematic Review of the
                                                                       object to any
                              Literature, 27 J. RURAL HEALTH
                                                                       request that this
                              220 (2011).
                                                                       exhibit be admitted.

                              Westat, Impact of State Scope of         Hearsay. FRE 801,
                              Practice Laws and Other Factors on       802. If used at trial,
                              the Practice and Supply of Primary       Defendants will
       150
                              Care Nurse Practitioners: Final          object to any
                              Report (Office of the Assistant Sec’y    request that this
                              for Planning & Evaluation 2015)          exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Jane H. Kass-Wolff & Nancy K.
                                                                       802. If used at trial,
                              Lowe, A Historical Perspective of the
                                                                       Defendants will
       151                    Women’s Health Nurse Practitioner,
                                                                       object to any
                              44 NURSING CLINICS N. AM. 271
                                                                       request that this
                              (2009)
                                                                       exhibit be admitted.




                                                                                 Page 21 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 22 of 34

Date         Identification               Description                Offers, Objections,
       No.         Witness                                           Rulings, Exceptions

                                                                     Hearsay. FRE 801,
                                                                     802. If used at trial,
                              Inst. of Med. of the Nat’1 Acads. of
                                                                     Defendants will
                              Scis., Eng’g & Med., The Future of
       152                                                           object to any
                              Nursing: Leading Change,
                                                                     request that this
                              Advancing Health (2011)
                                                                     exhibit be
                                                                     admitted..

                                                                     Hearsay. FRE 801,
                              U.S. Health Res. & Servs. Admin.,      802. If used at trial,
                              Projecting the Supply and Demand       Defendants will
       153
                              for Primary Care Practitioners         object to any
                              Through 2020 (2013)                    request that this
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                                                                     802. If used at trial,
                              Am. Midwifery Certification Bd.,       Defendants will
       154
                              2018 Annual Report (2018)              object to any
                                                                     request that this
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                                                                     802. If used at trial,
                              Physician Assistant Educ. Ass’n,
                                                                     Defendants will
       155                    Program Report 33: Data from the
                                                                     object to any
                              2017 Program Survey (2012)
                                                                     request that this
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Physician Assistant Educ. Ass’n,
                                                                     802. If used at trial,
                              Twentieth Annual Report on
                                                                     Defendants will
       156                    Physician Assistant Educational
                                                                     object to any
                              Programs in the United States, 2003-
                                                                     request that this
                              2004
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Benjamin G. Druss et al., Trends in    802. If used at trial,
                              Care by Nonphysician Clinicians in     Defendants will
       157
                              the United States, 348 N. ENGL. J.     object to any
                              MED. 130 (2003)                        request that this
                                                                     exhibit be admitted.




                                                                                Page 22 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 23 of 34

Date         Identification               Description                 Offers, Objections,
       No.         Witness                                            Rulings, Exceptions

                                                                      Hearsay. FRE 801,
                                                                      802. If used at trial,
                              Briana Ralston et al., The NP:
                                                                      Defendants will
       158                    Celebrating 50 Years, 115 AM. J.
                                                                      object to any
                              NURSING 54 (2015)
                                                                      request that this
                                                                      exhibit be admitted.

                              Kathryn Osborne, Regulation of          Hearsay. FRE 801,
                              Prescriptive Authority for Certified    802. If used at trial,
                              Nurse-Midwives and Certified            Defendants will
       159
                              Midwives: 2015 National Overview,       object to any
                              60 J. MIDWIFERY & WOMEN’S               request that this
                              HEALTH 519 (2015)                       exhibit be admitted.

                              Matthew Tierney et al., Advanced        Hearsay. FRE 801,
                              Practice Nurses: Increasing Access to   802. If used at trial,
                              Opioid Treatment by Expanding the       Defendants will
       160
                              Pool of Qualified Buprenorphine         object to any
                              Prescribers, 36 SUBSTANCE               request that this
                              ABUSE 389 (2015)                        exhibit be admitted.

                              Carole Joffe & Susan Yanow,             Hearsay. FRE 801,
                              Advanced Practice Clinicians as         802. If used at trial,
                              Abortion Providers: Current             Defendants will
       161
                              Developments in the United States,      object to any
                              12 REPRODUCTIVE HEALTH                  request that this
                              MATTERS 198 (2004)                      exhibit be admitted.

                              Yong-Fang Kuo et al., States With       Hearsay. FRE 801,
                              the Least Restrictive Regulations       802. If used at trial,
                              Experienced the Largest Increase in     Defendants will
       162
                              Patients Seen by Nurse                  object to any
                              Practitioners, 32 HEALTH AFFAIRS        request that this
                              (Millwood) 1236 (2013)                  exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Sara Markowitz et al., Competitive
                                                                      802. If used at trial,
                              Effects of Scope of Practice
                                                                      Defendants will
       163                    Restrictions: Public Health or Public
                                                                      object to any
                              Harm?, 55 J. HEALTH ECON. 201
                                                                      request that this
                              (2017)
                                                                      exhibit be admitted.




                                                                                Page 23 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 24 of 34

Date         Identification               Description                 Offers, Objections,
       No.         Witness                                            Rulings, Exceptions

                                                                      Hearsay. FRE 801,
                                                                      802. If used at trial,
                              Am. Coll. of Nurse-Midwives,
                                                                      Defendants will
       164                    Midwifery: Evidence-Based Practice
                                                                      object to any
                              (2012)
                                                                      request that this
                                                                      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                                                                      802. If used at trial,
                              Roger Wells et al., National Rural
                                                                      Defendants will
       165                    Health Association Policy Brief 1
                                                                      object to any
                              (Nat’l Rural Health Ass’n 2017)
                                                                      request that this
                                                                      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Ying Xue et al., Impact of State
                                                                      802. If used at trial,
                              Nurse Practitioner Scope-of-Practice
                                                                      Defendants will
       166                    Regulation on Health Care Delivery:
                                                                      object to any
                              Systematic Review, 64 Nursing
                                                                      request that this
                              Outlook 71 (2016)
                                                                      exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Christine M. Everett et al., Physician 802. If used at trial,
                              Assistants and Nurse Practitioners     Defendants will
       167
                              as a Usual Source of Care, 25 J.       object to any
                              RURAL HEALTH 407, 407 (2009)           request that this
                                                                     exhibit be admitted.

                              Ying Xue et al., Trends in Primary
                                                                      Hearsay. FRE 801,
                              Care Provision to Medicare
                                                                      802. If used at trial,
                              Beneficiaries by Physicians, Nurse
                                                                      Defendants will
       168                    Practitioners, or Physician
                                                                      object to any
                              Assistants: 2008 – 2014, 8 J.
                                                                      request that this
                              PRIMARY CARE & COMMUNITY
                                                                      exhibit be admitted.
                              HEALTH 256 (2017)

                                                                      Hearsay. FRE 801,
                              Julie Stanik-Hutt et al., The Quality   802. If used at trial,
                              and Effectiveness of Care Provided      Defendants will
       169
                              by Nurse Practitioners, 9 J. NURSE      object to any
                              PRACTITIONERS 492 (2013)                request that this
                                                                      exhibit be admitted.




                                                                                Page 24 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 25 of 34

Date         Identification              Description                 Offers, Objections,
       No.         Witness                                           Rulings, Exceptions

                                                                     Hearsay. FRE 801,
                              Mary D. Naylor & Ellen T.
                                                                     802. If used at trial,
                              Kurtzman, The Role of Nurse
                                                                     Defendants will
       170                    Practitioners in Reinventing Primary
                                                                     object to any
                              Care, 29 HEALTH AFFAIRS
                                                                     request that this
                              (Millwood) 893 (2010)
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Robin Newhouse et al., Advanced        802. If used at trial,
                              Practice Nurse Outcomes 1990-2008:     Defendants will
       171
                              A Systematic Review 29 NURSING         object to any
                              ECON. 1 (2011)                         request that this
                                                                     exhibit be admitted.

                              Ellen T. Kurtzman & Burt S.
                                                                     Hearsay. FRE 801,
                              Barnow, A Comparison of Nurse
                                                                     802. If used at trial,
                              Practitioners, Physician Assistants,
                                                                     Defendants will
       172                    and Primary Care Physicians’
                                                                     object to any
                              Patterns of Practice and Quality of
                                                                     request that this
                              Care in Health Centers, 55 MED.
                                                                     exhibit be admitted.
                              CARE 615 (2017)

                              Miranda G. H. Laurant et al., The      Hearsay. FRE 801,
                              Impact of Nonphysician Clinicians:     802. If used at trial,
                              Do They Improve the Quality and        Defendants will
       173
                              Cost-Effectiveness of Health Care      object to any
                              Services?, 66 MED. CARE RES. &         request that this
                              REV. 36S (2009)                        exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Ira B. Wilson et al., Quality of HIV
                                                                     802. If used at trial,
                              Care Provided by Nurse
                                                                     Defendants will
       174                    Practitioners, Physician Assistants,
                                                                     object to any
                              and Physicians, 143 ANNALS
                                                                     request that this
                              INTERNAL MED. 729 (2005)
                                                                     exhibit be admitted.

                              Pamela A Ohman-Strickland et al.,      Hearsay. FRE 801,
                              Quality of Diabetes Care in Family     802. If used at trial,
                              Medicine Practices: Influence of       Defendants will
       175
                              Nurse-Practitioners and Physician's    object to any
                              Assistants 6 ANNALS FAM. MED.          request that this
                              14 (2008)                              exhibit be admitted.




                                                                               Page 25 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 26 of 34

Date         Identification               Description                   Offers, Objections,
       No.         Witness                                              Rulings, Exceptions

                                                                   Hearsay. FRE 801,
                              Douglas W. Roblin et al., Patient    802. If used at trial,
                              Satisfaction with Primary Care: Does Defendants will
       176
                              Type of Practitioner Matter?, 42     object to any
                              MED. CARE 579 (2004)                 request that this
                                                                   exhibit be admitted.

                              Usha Subramanian et al., Treatment        Hearsay. FRE 801,
                              Decisions for Complex Patients:           802. If used at trial,
                              Differences Between Primary Care          Defendants will
       177
                              Physicians and Mid-Level Providers,       object to any
                              15 AM. J. MANAGED CARE 373                request that this
                              (2009)                                    exhibit be admitted.

                              Salim S. Virani et al., Comparative
                              Effectiveness of Outpatient
                                                                        Hearsay. FRE 801,
                              Cardiovascular Disease and Diabetes
                                                                        802. If used at trial,
                              Care Delivery Between Advanced
                                                                        Defendants will
       178                    Practice Providers and Physician
                                                                        object to any
                              Providers in Primary Care:
                                                                        request that this
                              Implications for Care Under the
                                                                        exhibit be admitted.
                              Affordable Care Act, 181 AM.
                              HEART J. 74 (2016)

                              Michele Limoges-Gonzalez et al.,          Hearsay. FRE 801,
                              Comparisons of Screening                  802. If used at trial,
                              Colonoscopy Performed by a Nurse          Defendants will
       179
                              Practitioner and Gastroenterologists,     object to any
                              34 GASTROENTEROLOGY                       request that this
                              NURSING 210 (2011)                        exhibit be admitted.

                              Jennifer Perloff et al., Association of
                                                                        Hearsay. FRE 801,
                              State-Level Restrictions in Nurse
                                                                        802. If used at trial,
                              Practitioner Scope of Practice With
                                                                        Defendants will
       180                    the Quality of Primary Care
                                                                        object to any
                              Provided to Medicare Beneficiaries,
                                                                        request that this
                              76(5) MED. CARE RES. & REV. 597
                                                                        exhibit be admitted.
                              (2019)

                              Ellen T. Kurtzman et al., Does the        Hearsay. FRE 801,
                              Regulatory Environment Affect             802. If used at trial,
                              Nurse Practitioners’ Patterns of          Defendants will
       181
                              Practice or Quality of Care in Health     object to any
                              Centers?, 52 HEALTH SERVS. RES.           request that this
                              437 (2017)                                exhibit be admitted.

                                                                                  Page 26 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 27 of 34

Date         Identification               Description                  Offers, Objections,
       No.         Witness                                             Rulings, Exceptions

                                                                       Hearsay. FRE 801,
                              Meg Johantgen et al., Comparison of
                                                                       802. If used at trial,
                              Labor and Delivery Care Provided by
                                                                       Defendants will
                              Certified Nurse- Midwives and
       182                                                             object to any
                              Physicians: A Systematic Review,
                                                                       request that this
                              1990 to 2008, 22-1 WOMEN’S
                                                                       exhibit be
                              HEALTH ISSUES, e73 (2012)
                                                                       admitted..

                                                                       Hearsay. FRE 801,
                                                                       802. If used at trial,
                              Wisconsin Hospital Association,
                                                                       Defendants will
       183                    Wisconsin 2018 Health Care
                                                                       object to any
                              Workforce Report (2018)
                                                                       request that this
                                                                       exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Wisconsin Council on Medical             802. If used at trial,
                              Education & Workforce, Mapping           Defendants will
       184
                              Our Way to Success: Wisconsin’s          object to any
                              Physician Workforce (2018)               request that this
                                                                       exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Kristin Harknett, David Schneider,       802. If used at trial,
                              Precarious Work Schedules and            Defendants will
       185
                              Population Health. Health Affairs        object to any
                              Health Policy Brief, Feb 13, 2020.       request that this
                                                                       exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              Klawitter, M. and Morgan-Cross, C.,
                                                                       802. If used at trial,
                              Assets, Credit Use and Debt of Low-
                                                                       Defendants will
       186                    Income Households, Evans School of
                                                                       object to any
                              Public Affairs, University of
                                                                       request that this
                              Washington, May 2012.
                                                                       exhibit be admitted.

                                                                       Hearsay. FRE 801,
                              United States Department of Labor,       802. If used at trial,
                              Bureau of Labor Statistics, “A Profile   Defendants will
       187
                              of the Working Poor, 2010,” March        object to any
                              2012.                                    request that this
                                                                       exhibit be admitted.




                                                                                  Page 27 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 28 of 34

Date         Identification              Description                 Offers, Objections,
       No.         Witness                                           Rulings, Exceptions

                                                                     Hearsay. FRE 801,
                              Federal Deposit Insurance              802. If used at trial,
                              Corporation, 2017 FDIC National        Defendants will
       188
                              Survey of Unbanked and                 object to any
                              Underbanked Households                 request that this
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Acs, G., and Loprest, P., Low-Skill    802. If used at trial,
                              Jobs, Work Hours, and Paid time off,   Defendants will
       189
                              Urban Institute, Brief No. 2., Nov.    object to any
                              2008                                   request that this
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Board of Governors of the Federal      802. If used at trial,
                              Reserve System, Report on the          Defendants will
       190
                              Economic Well-Being of U.S.            object to any
                              Households 2018                        request that this
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Boushey, H., Brocht, C., Gunderson,
                                                                     802. If used at trial,
                              G., and Bernstein, J., Hardships in
                                                                     Defendants will
       191                    America: The Real Story of Working
                                                                     object to any
                              Families, Washington, D.C.:
                                                                     request that this
                              Economic Policy Institute, 2001
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                              Chaudry, A., Pedroza, J., and
                                                                     802. If used at trial,
                              Sandstrom, H., How Employment
                                                                     Defendants will
                              Constraints Affect Low-Income
       192                                                           object to any
                              Working Parents’ Child Care
                                                                     request that this
                              Decisions, Urban Institute Brief No.
                                                                     exhibit be
                              23, February 2012
                                                                     admitted..

                              Dehlendorf, C. and Weitz, T., Access   Hearsay. FRE 801,
                              to                                     802. If used at trial,
                              Abortion Services: A Neglected         Defendants will
       193
                              Health Disparity, 22 J. OF HEALTH      object to any
                              CARE FOR THE POOR AND                  request that this
                              UNDERSERVED 415 (May 2011).            exhibit be admitted.




                                                                                Page 28 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 29 of 34

Date         Identification               Description                 Offers, Objections,
       No.         Witness                                            Rulings, Exceptions

                                                                      Hearsay. FRE 801,
                              Finer, L.B. and Zolna, M., Shifts in
                                                                      802. If used at trial,
                              Intended and Unintended
                                                                      Defendants will
       194                    Pregnancies in the United States,
                                                                      object to any
                              2001-2008, AM. J. OF PUB.
                                                                      request that this
                              HEALTH, 104 (Feb. 2014)
                                                                      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Foster, D. G., Jackson, R. A., Cosby,
                                                                      802. If used at trial,
                              K., Weitz, T. A., Darney, P. D., and
                                                                      Defendants will
       195                    Drey, E. A., Predictors of Delay in
                                                                      object to any
                              Each Step Leading to an Abortion,
                                                                      request that this
                              77 CONTRACEPTION 289 (2008)
                                                                      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Gross, M. B., Hogarth, J. M.,
                                                                      802. If used at trial,
                              Manohar, A., and Gallegos, S., Who
                                                                      Defendants will
       196                    Uses Alternative Financial Services
                                                                      object to any
                              and Why?, Consumer Interests
                                                                      request that this
                              Annual, 58, 2012
                                                                      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Henly, J. R., Shaefer, H. L., and
                                                                      802. If used at trial,
                              Waxman, E., Nonstandard Work
                                                                      Defendants will
       197                    Schedules: Employer and Employee-
                                                                      object to any
                              Driven Flexibility in Retail Jobs,
                                                                      request that this
                              Social Service Review 80 (4): (2006)
                                                                      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Jerman, J., Jones, R.K., Onda, T.,      802. If used at trial,
                              Characteristics of Abortion Patients    Defendants will
       198
                              in 2014 and Changes Since 2008,         object to any
                              Guttmacher Institute, May 2016          request that this
                                                                      exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Lambert, S. J., Making a Difference
                                                                      802. If used at trial,
                              for Hourly Employees, in Crouter, A.
                                                                      Defendants will
       199                    C., and Booth, A., eds., Worklife
                                                                      object to any
                              Policies, Washington, DC: Urban
                                                                      request that this
                              Institute, 2009
                                                                      exhibit be admitted.




                                                                                Page 29 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 30 of 34

Date         Identification              Description                  Offers, Objections,
       No.         Witness                                            Rulings, Exceptions

                              Lambert, S. J., Haley-Lock, A., and     Hearsay. FRE 801,
                              Henly, J. R., Schedule Flexibility in   802. If used at trial,
                              Hourly Jobs: Unanticipated              Defendants will
       200
                              Consequences and Promising              object to any
                              Directions, 15 COMMUNITY, WORK          request that this
                              & FAMILY (2012)                         exhibit be admitted.

                                                                      Hearsay. FRE 801,
                              Presser, H. B., and Cox, A.G., The
                                                                      802. If used at trial,
                              Work Schedules of Low-Educated
                                                                      Defendants will
       201                    American Women and Welfare
                                                                      object to any
                              Reform, Monthly Labor Review 120
                                                                      request that this
                              (4), 1997
                                                                      exhibit be admitted.

                              Roberts, S.C.M., M.A. Biggs, K.S.
                              Chibber, H. Gould, C.H. Rocca, and      Hearsay. FRE 801,
                              D.G. Foster, Risk of violence from      802. If used at trial,
                              the man involved in the pregnancy       Defendants will
       202
                              after receiving or being denied an      object to any
                              abortion, BMC                           request that this
                                                                      exhibit be admitted.
                              Medicine 12: 144, 2014

                                                                      Hearsay. FRE 801,
                              Sheely, A., Work Characteristics and    802. If used at trial,
                              Family Routines in Low-Wage             Defendants will
       203
                              Families, 37 J. OF SOCIOLOGY            object to any
                              AND SOCIAL WELFARE 59, 2010             request that this
                                                                      exhibit be admitted.

                              Short, K. and Smeeding, T.,
                                                                      Hearsay. FRE 801,
                              Understanding Income-to-Threshold
                                                                      802. If used at trial,
                              Ratios Using the Supplemental
                                                                      Defendants will
       204                    Poverty Measure, Working Paper,
                                                                      object to any
                              U.S. Census Bureau, Social,
                                                                      request that this
                              Economic and Housing Statistics
                                                                      exhibit be admitted.
                              Division, August 2012

                              U.S. Department of Agriculture,         Hearsay. FRE 801,
                              Reaching Those in Need: Estimates       802. If used at trial,
                                                                      Defendants will
       205                    of State Supplemental Nutrition         object to any
                              Assistance Program Participation        request that this
                              Rates in 2014                           exhibit be admitted.



                                                                                Page 30 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 31 of 34

Date         Identification              Description                 Offers, Objections,
       No.         Witness                                           Rulings, Exceptions

                                                                     Hearsay. FRE 801,
                                                                     802. If used at trial,
                              Wicks-Lim, J., The Working Poor: A     Defendants will
       206                    Booming Demographic,” New Labor        object to any
                              Forum 21 (3): 17-25, 2012              request that this
                                                                     exhibit be
                                                                     admitted..

                              Wisconsin Dep't. of Health Services,
       207                    Reported Induced Abortions in
                              Wisconsin, 2017

                              Collins, J., and Mayer, V., Both       Hearsay. FRE 801,
                              Hands Tied Welfare Reform and the      802. If used at trial,
                              Race to the Bottom in the Low-Wage     Defendants will
       208                    Labor Market, Chicago: University of   object to any
                              Chicago Press,                         request that this
                              2010                                   exhibit be admitted.

                              Dodson, L., and Bravo, E., When
                              There is No Time or Money: Work,
                                                                     Hearsay. FRE 801,
                              Family, and Community Lives of
                                                                     802. If used at trial,
                              Low-Income Families, in Beem, C.,
                                                                     Defendants will
       209                    and Heymann, J., eds., Unfinished
                                                                     object to any
                              Work: Building Democracy &
                                                                     request that this
                              Equality in an Era of Working
                                                                     exhibit be admitted.
                              Families, New York, New Press,
                              2005

                                                                     Hearsay. FRE 801,
                              Tracy Weitz et al., Research Informs   802. If used at trial,
                              Abortion                               Defendants will
       210
                              Care Policy Change in California,      object to any
                              104 AM. J. PUB. HEALTH e3 (2014)       request that this
                                                                     exhibit be admitted.

                                                                     Hearsay. FRE 801,
                                                                     802. If used at trial,
                              Diana Foster, The Turnaway Study,      Defendants will
       211
                              Scribner, 2020                         object to any
                                                                     request that this
                                                                     exhibit be admitted.




                                                                                Page 31 of 34
        Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 32 of 34

Date         Identification              Description                  Offers, Objections,
       No.         Witness                                            Rulings, Exceptions

                              Map - Current Driving Distance to
       212                    Nearest PPWI Medication Abortion
                              Provider

                              Map - Current Driving Distance to
       213                    Nearest PPWI Procedural Abortion
                              Provider

                              Map - Post-Expansion Driving
       214                    Distance to Nearest PPWI
                              Medication Abortion Provider

                              Map - Post-Expansion Driving
       215                    Distance to Nearest PPWI
                              Procedural Abortion Provider

                                                                      Objection – hearsay.
                              Map - Telemedicine Availability at      FRE 801, 802. Lack
       216
                              Wisconsin Clinics                       of foundation. FRE
                                                                      602.

                              Map - Madison East Health Center
       217
                              Patient Zip Codes

                              Map - Milwaukee – Water Street
       218
                              Health Center Patient Zip Codes

                              Map - Sheboygan - Health Center
       219
                              Patient Zip Codes

                              U.S. Department of Health and
                              Human Services, Area Health
                              Resources File,
       220
                              https://data.hrsa.gov/topics/healthwo
                              rkforce/ahrf (last visited Dec. 2,
                              2019) (SP0002089)

                              U.S. Department of Health and
                              Human Services, User
                              Documentation for the State and
       221
                              National Area Health Resources File
                              2018-2019 Release, July 2019
                              (SP0002089)




                                                                               Page 32 of 34
               Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 33 of 34

   Date            Identification                    Description                 Offers, Objections,
             No.         Witness                                                 Rulings, Exceptions

                                        Ehrenreich K, Kaller S, Raifman S,       Hearsay. FRE 801,
                                        Grossman D. Women’s Experiences          802. If used at trial,
                                        Using Telemedicine to Attend             Defendants will
              222
                                        Abortion Information Visits in Utah:     object to any
                                        A Qualitative Study. Womens Health       request that this
                                        Issues 2019;29(5):407-413.               exhibit be admitted.

                                        Daniel S, Raifman S, Kaller S,           Hearsay. FRE 801,
                                        Grossman D. Characteristics of           802. If used at trial,
                                        patients having telemedicine versus      Defendants will
              223
                                        in-person informed consent visits        object to any
                                        before abortion in Utah.                 request that this
                                        Contraception 2020;101(1):56-61.         exhibit be admitted.

                                        Wis. Office of Rural Health,
                                        Wisconsin Primary Care HPSAs.
              224
                                        Health Professional Shortage Areas
                                        (Oct. 2018)

                                        Wis. Office of Rural Health,
              225                       Governor-Designated Shortage Areas
                                        for Rural Health Clinics (Apr. 2019)

                                                                                 Hearsay. FRE 801,
                                        Medication Abortion, Guttmacher
                                                                                 802. If used at trial,
                                        Institute,
                                                                                 Defendants will
              226                       https://www.guttmacher.org/state-
                                                                                 object to any
                                        policy/explore/medication-abortion
                                                                                 request that this
                                        (last updated Nov. 1, 2020)
                                                                                 exhibit be admitted.

                                                                                 Hearsay. FRE 801,
                                        Guttmacher Institute, State Facts
                                                                                 802. If used at trial,
                                        About Abortion: Wisconsin
                                                                                 Defendants will
              227                       (2019), https://www.guttmacher.org/f
                                                                                 object to any
                                        act-sheet/state-facts-about-abortion-
                                                                                 request that this
                                        wisconsin.
                                                                                 exhibit be admitted.



In addition to the above exhibits, Plaintiffs reserve the right to use as exhibits all sources cited or
relied upon by Plaintiffs’ experts in their expert reports filed in this case. Plaintiffs reserve the right
to use exhibits not included on this list for impeachment and refreshing recollection. Plaintiffs reserve
the right to use as exhibits any exhibits included on Defendants’ exhibit list. Plaintiffs reserve the
right to produce additional rebuttal exhibits, if necessary. Finally, Plaintiffs reserve the right to use
demonstratives not included on this list at the trial in this matter; any such demonstratives will be
provided to Defendants in advance of trial.
                                                                                             Page 33 of 34
     Case: 3:19-cv-00038-wmc Document #: 75 Filed: 11/13/20 Page 34 of 34




Dated this 13th day of November 2020.
                                         By: /s/Ali M. Arain
                                         Susan J. Kohlmann
                                         Alison I. Stein
                                         Ali M. Arain
                                         Lori B. Day
                                         Jessica A. Martinez
                                         Danielle Muniz
                                         Emily S. Mannheimer
                                         Kara V. Brandeisky
                                         JENNER & BLOCK LLP
                                         919 Third Ave
                                         New York, NY 10022
                                         Phone: 212-891-1600
                                         skohlmann@jenner.com
                                         astein@jenner.com
                                         aarain@jenner.com
                                         lday@jenner.com
                                         jmartinez@jenner.com
                                         dmuniz@jenner.com
                                         emannheimer@jenner.com
                                         kbrandeisky@jenner.com

                                         /s/ Lester A. Pines
                                         Lester A. Pines
                                         Tamara B. Packard
                                         Leslie A. Freehill
                                         PINES BACH LLP
                                         122 West Washington Avenue,
                                         Suite 900
                                         Madison, WI 53703
                                         Phone: 608-251-0101
                                         lpines@pinesbach.com
                                         tpackard@pinesbach.com
                                         lfreehill@pinesbach.com

                                         Diana O. Salgado
                                         PLANNED PARENTHOOD FEDERATION OF
                                         AMERICA
                                         1110 Vermont Avenue, NW
                                         Suite 300
                                         Washington, DC 20005
                                         Phone: 212-261-4399
                                         diana.salgado@ppfa.org

                                         Counsel for the Plaintiffs


                                                                      Page 34 of 34
